Title: From Benjamin Franklin to Thomas Morris, 4 December 1776
From: Franklin, Benjamin
To: Morris, Thomas


Aurai en Bretagne le 4. Xbre 1776.
Je suis arrivé ici à bord du Reprisal, Capitaine Wickes, qui est maintenant à l’ancre à la Baye de Quiberon, où il attend le vent pour remonter à Nantes. J’ai apporté beaucoup de lettres et de gros paquets pour vous, et comme je compte partir de Nantes en poste, j’espere avoir le plaisir de vous les remettre. J’en joins seulement une ici, étant douteux que les autres ne fussent pas ouvertes à la Poste; et d’ailleurs elles couteraient fort cher. Si nos amis de Nantes le jugent nécessaire, je dépêcherai un exprès pour vous porter vos paquets et ceux de M. Deane, de maniere que vous les aurés peutêtre aussi promptement que si je vous les envoyois par la poste. Lorsque je suis parti, les armées, étaient très près l’une de l’autre à environ 18 milles de la Nouvelle York; mais il n’y avoit point eu d’action générale, quoiqu’on en attendît une tous les jours. Dans différentes escarmouches nos partis ont battu des partis ennemis de force égale et même supérieure, et notre armée est pleine de courage. Il arrive journellement dans nos ports un nombre de prises faites sur l’ennemi. Nous en avons fait deux dans notre traversée qui a été de trente jours.
 
Notation: B. Franklin à Thomas Morris Trad: de l’anglois
